Citation Nr: 9921516	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from May 1975 to 
November 1980, and from December 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied service connection for a right inguinal 
hernia and a skin rash.

This case was previously before the Board in February 1997 when 
it was remanded for additional development.  Although returned to 
the Board, this case must again be remanded to the RO to comply 
with the veteran's request for a hearing.


REMAND

In June 1999, the veteran requested a hearing before the Board in 
Washington, D.C.  Although a hearing was scheduled, he 
subsequently wrote the Board in July and asked to have his 
hearing canceled and rescheduled before the Board at the RO.

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

The RO should schedule a hearing before a 
member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


